Citation Nr: 0017530	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  95-41 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts

THE ISSUES

1.  Entitlement to service connection for vertigo.

2.  Entitlement to an increased (compensable) rating for 
service-connected tinea versicolor.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1990 to 
July 1991 (with service in the Southwest Asia theater of 
operations from October 1990 to June 1991), and from January 
1993 to September 1993.

These matters came to the Board of Veterans' Appeals (Board) 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boston, Massachusetts.  

In February 1994, the RO denied the claim of an increased 
(compensable) rating for service-connected tinea versicolor.  
A notice of disagreement was filed in May 1994, and a 
statement of the case was issued that October.  The veteran 
submitted his substantive appeal and request for a hearing 
in November 1994.  The personal hearing was conducted in 
January 1995.

In June 1995, the RO denied the claim of service connection 
for vertigo.  The veteran submitted his notice of 
disagreement that July, and a statement of the case was 
issued in October.  The veteran submitted his substantive 
appeal and request for a hearing in November 1995.  However, 
he eventually withdrew his request for the hearing in 
December 1998.

In February 1999, the Board remanded this case for further 
development.  For reasons stated below, the Board finds that 
a REMAND is in order with regard to the claim of service 
connection for vertigo.  


FINDINGS OF FACT

1.  All available relevant evidence necessary for 
disposition of the veteran's appeal as to the rating for 
tinea versicolor has been obtained by the RO.

2.  The veteran's service-connected tinea versicolor of the 
neck and chest is inactive, with no positive medical 
findings since 1992; there is no resulting exfoliation, 
exudation, itching, disfigurement, or other manifestation.


CONCLUSION OF LAW

The criteria for a compensable evaluation for service-
connected tinea versicolor have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.103, 4.7, 4.20, 
4.118, Diagnostic Codes 7800, 7801, 7805, 7806 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased (Compensable) Rating for Service-Connected Tinea 
Versicolor

Factual Background

The treatment records associated with the claims folder show 
that the veteran was diagnosed with psoriasis in 1992, and 
that the condition had appeared on the veteran's neck and 
upper chest.  The records also show that in 1992, the 
veteran was diagnosed and treated for tinea versicolor, 
which had improved with the use of cream.  The veteran had 
indicated that it appeared behind the ears, and the 
nasolabial folds.

A VA examination was conducted in November 1992.  The 
veteran reported that while he was in Saudi Arabia in 
February 1991, he noticed white spots on his neck and chest.  
Upon his return home, he saw a physician who diagnosed 
psoriasis, but the treatment was not successful.  He then 
went to a VA facility, and was diagnosed with tinea 
versicolor which was relieved with treatment.  He reported 
that when the rash is bad, it itches, burns and he feels 
tightness of the skin of the neck.  At the time of the 
examination, there was no rash.  The examiner diagnosed 
tinea versicolor, responding to treatment.  

VA records dated in 1993 and 1994, reflect ongoing treatment 
of various skin conditions.  In January 1993, the examiner 
indicated that there was no scaling on the neck, chest and 
back, and that there was a very mild erythema on the 
posterior neck area.  It was reported that the veteran was 
wearing a wool sweater and scarf.  The examiner diagnosed 
irritant dermatitis secondary to wool next to skin, and 
tinea versicolor "cleared".  

In a March 1993 decision, the RO granted the claim of 
service connection for tinea versicolor of the neck and 
chest.  A noncompensable rating was assigned. 

In May 1993, he was referred for follow-up treatment for 
irritant dermatitis, tinea versicolor (described as 
"cleared"), and psoriasis.  It was noted that there were 
plaques on the scalp, as well as mild erythema on the 
forehead temples and neck.  The examiner diagnosed psoriasis 
and sun pain.  In December 1993, the examiner observed 
scattered erythemous plaques on the scalp and elbows, and 
reported a diagnosis of psoriasis.  He was also treated for 
what the examiner suspected to be dermatitis, and given 
topical creams that June.  In December 1994, the examiner 
reported an impression of psoriasis under control and post 
neck irritant dermatitis.  

In January 1995, the veteran testified that he experiences 
an itching, but mostly burning sensation which generally 
occurs during climate changes, and when wearing collars and 
getting his hair cut.  He notices that it affects the area 
from ear to ear.  He mentioned that he works as a security 
guard on a part time basis, and that he has to wear a shirt 
and tie.  Since the building he works in is hot, he sweats, 
and constantly needs to loosen the collar to air the area 
out.  He had been prescribed a cream, and that the condition 
is worse when he does not use the cream.  He also noticed 
that the scaling and peeling had resolved after he started 
to use the cream.  He uses the cream for a week in order to 
control the symptoms, and then continues to use it on an as 
needed basis.  

As per the Board's February 1999 remand, a VA examination 
was conducted that March.  The veteran complained of burning 
of the neck in warm weather.  On examination, there were no 
signs of tinea versicolor.  There was a small patch of 
scaling on the left elbow.  Ulceration, exfoliation and 
crusting were absent.  Associated systemic or nervous 
manifestations were not apparent.  The examiner reported the 
following diagnoses: tinea versicolor by history not present 
at this time; psoriasis largely inactive at this time; 
sunburn by history on one occasion about five years ago; and 
contact dermatitis to wool on the back of the neck on one 
occasion about five years ago.  

Legal Analysis

The Board finds that the veteran's claim is well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Appeals for Veterans Claims (Court) has held that, when a 
veteran claims that a service-connected disability has 
increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board 
is also satisfied that all relevant facts have been properly 
developed and that VA has fulfilled its duty to assist the 
veteran as mandated by 38 U.S.C.A. § 5107(a) and 38 C.F.R. § 
3.103(a).  

A review of the claims folder indicates that the veteran's 
representative argued that the March 1999 VA examination was 
inadequate.  See Decision Review Officer Referral dated May 
10, 1999.  In an October 1999 Conference Report from the 
Decision Review Officer, it was noted that the veteran's 
representative attempted to contact the veteran by telephone 
to determine whether or not he would report for an 
examination.  He did not return the phone call.  It was then 
determined that a supplemental statement of the case would 
be issued, including a recitation of the regulations 
regarding the impact of the veteran's failure to report for 
the examination.  The supplemental statement of the case was 
issued in October 1999, and it appears that an examination 
was not scheduled due to the veteran's failure to express 
his willingness to report for an examination. 

In this regard, the Board points out that the duty to assist 
is not always a one-way street.  If an appellant wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 190 (1991).  In this case, competent information 
regarding the current severity of his service-connected 
tinea versicolor can only be obtained through examination 
findings, treatment records, and the like.  Therefore, this 
decision will be based on the findings currently of record.   

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  
38 U.S.C.A. § 1155 (West 1991).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  Consideration is to be given to all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 
4, whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Service connection is currently in effect for tinea 
versicolor, rated as noncompensable under the provisions of 
38 C.F.R. § 4.118, Diagnostic Code 7806 (1999).  Diagnostic 
Code 7806 contemplates eczema, and the veteran's tinea 
versicolor is rated by analogy.  See 38 C.F.R. § 4.20 
(1999).  Under this Diagnostic Code, a noncompensable rating 
is assigned for eczema with slight, if any, exfoliation, 
exudation or itching, if on a nonexposed surface or small 
area.  A 10 percent rating is assigned for eczema with 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  A 30 percent rating is assigned 
for eczema with exudation or itching constant, extensive 
lesions, or marked disfigurement.  A maximum rating of 50 
percent is assigned for eczema with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant. 

From the VA examination report of March 1999, it is 
reasonable to conclude that there were distinct skin 
disorders (psoriasis, sunburn, contact dermatitis) which had 
appeared in various areas on different occasions, and that 
the service-connected tinea versicolor was inactive because 
the examiner looked for it and stated it was not present. 

Indeed, the evidence shows no signs of tinea versicolor 
since it was described as "cleared" in 1993.  Therefore it 
appears that the noncompensable rating adequately represents 
the degree of disability currently demonstrated, and there 
is not a question as to which evaluation should apply.  
38 C.F.R. § 4.7 (1999). 

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After a careful review 
of the available Diagnostic Codes and the medical evidence 
of record, the Board finds that Diagnostic Codes other than 
7806, do not provide a basis to assign a compensable 
evaluation.  

Here, the preponderance of the evidence is against the 
veteran's claim.  Therefore, the application of the benefit 
of the doubt doctrine contemplated by 38 U.S.C.A. § 5107 
(West 1991) is inappropriate in this case.


ORDER

Entitlement to a compensable rating for service-connected 
tinea versicolor is denied.



REMAND

Entitlement to Service Connection for Vertigo

As noted in the Introduction, the Board remanded this case 
in February 1999.  One of the Board's requests was that the 
medical records for the veteran's period of service from 
January to September 1993 be obtained and associated with 
the claims folder.  However, it appears that this was not 
accomplished.  

A review of the claims folder shows that the veteran's DD 
Form 214 for the January to September 1993 period of service 
was received in November 1994.  In an April 1995 letter, the 
veteran's representative informed VA that the veteran made a 
personal trip to his last reserve unit and was told that all 
of his service medical records had been transferred to the 
National Personnel Records Center (NPRC).  There is a note 
in the file that contains a reference to service medical 
records received February 23, 1993, from the last known 
unit.  See Optional Form 41, dated April 10, 1995.  Those 
records are from the October 1990-June 1991 period of 
service. 

As discussed in the above decision, the claims folder 
includes an October 1999 Conference Report from the Decision 
Review Officer.  The request for the records, as per the 
remand, was referred to in that report.  However, in the 
supplemental statement of the case issued in October 1999, 
the veteran was informed that VA was unable to obtain the 
records despite VA's and the veteran's efforts.  He was also 
informed that NPRC indicated that the request for the 
records should be forwarded to the reserve unit the veteran 
was assigned to during this period.  He was asked to furnish 
additional information regarding the unit he was assigned 
to, even though his DD Form 214 for that period is 
associated with the claims folder and the veteran was 
informed that all of his service medical records were no 
longer with his reserve unit and were located at the NPRC.  

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the Court.  The Court has stated that compliance by 
the Board or the RO is neither optional nor discretionary.  
Where the remand orders of the Board or the Court are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  Therefore, as requested in February 1999, the 
veteran's service medical records for the period of January 
to September 1993 should be requested again from .  

In view of the foregoing, and in order to fully and fairly 
adjudicate the veteran's claim, the case is REMANDED to the 
RO for the following actions:

1.  The RO should request the veteran's 
medical records for the period of service 
from January 1993 to September 1993 
through official channels.  Once 
obtained, the records must be associated 
with the claims folder.

2.  If additional evidence is received, 
the RO should readjudicate the claim of 
entitlement to service connection for 
vertigo.  If the determination remains 
adverse to the veteran, he should be 
provided a supplemental statement of the 
case which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, including those covering 
service connection on a presumptive 
basis, and the reasons for the decision.  
The veteran and his representative should 
be afforded the applicable time to 
respond.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. E. Day
	Member, Board of Veterans' Appeals

 

